Dismissed and Opinion filed December 19, 2002








Dismissed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-00-00673-CV
____________
 
BMC SOFTWARE, INC. and BMC SOFTWARE TEXAS
L.P., Appellants
 
V.
 
McBRIDE-RATCLIFF
& ASSOCIATES, INC., Appellee
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 98-14776
 

 
M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment signed February 21, 2000.  On December 12, 2002, the parties filed an
agreed motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).